DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to because:
In Figs. 6 and 7, the pivot arms should be designated as (28) as opposed to “(26)”
In Fig. 10, reference numeral “(28)” does not point to the pivot arm (which is what element (28) represents according to the specification) - reference numeral “(28)” in Fig. 10 is instead pointing to what appears to be either element (77) or (70) given Figs. 4 and 6
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claims 2 and 3, change “the arrangement” to -- the flexible framework arrangement --
In Claim 5, remove “about the drum” from the end of the claim
In Claim 7, change “which holds the fabric” to -- which hold the fabric --
In Claim 12, lines 4-5, change “connecting a riding surface with the framework arrangement so the riding surface engages the drum as the drum rotates in response to the movement of the drum as the drum rotates” to -- connecting a riding surface with the flexible framework arrangement so that the riding surface engages the drum in response to movement of the drum as the drum rotates -- (or equivalent) 
Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a flexible framework arrangement that attaches to the hood” (Claims 1 and 13)
“a locking assembly at each stud to hold the seal fabric and the pivot arm to the mounting ring” (Claim 9)
“a flexible framework arrangement” (Claim 12)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a flexible framework arrangement that attaches to the hood” (from Claims 1 and 13) is being interpreted as a framework comprising a mounting ring, studs and pivot arms
“a locking assembly at each stud to hold the seal fabric and the pivot arm to the mounting ring” (from Claim 9) is being interpreted as an assembly that includes a ring ferrule disposed on the stud between the mounting ring and the pivot arm, an intermediate clamp ring disposed on the stud between the pivot arm and the fabric seal, an end clamp ring disposed on the stud over the fabric seal, and a nut disposed on the stud over the end clamp ring
“a flexible framework arrangement” (from Claim 12) is being interpreted as a framework comprising a mounting ring, studs and pivot arms

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “A rotary seal assembly for a rotary kiln having a hood and a rotary drum with an opening formed between the drum and the hood, and an end comprising:” in the preamble and then proceeds to list elements that the “end” comprises. It is unclear if the claimed “an end” is its own distinct element, if it is a part of the rotary seal assembly or if it is a part of the rotary drum that the rotary seal assembly is to be used with. Therefore, it is unclear what the list of elements following “comprising:” belong to. 
	Furthermore, Claim 1 recites the limitation “a riding surface that engages the drum as the drum rotates and connects with the framework arrangement in response to the movement of the drum as the drum rotates” which is considered indefinite because it is unclear if the riding surface only connects with the framework arrangement in response to the movement of the drum as the drum rotates, if the riding surface is always connected with the framework arrangement and the riding surface engages with the drum in response to the movement of the drum as the drum rotates or if this limitation means something else altogether.
	Furthermore, Claim 1 recites the limitation “the riding surface includes a series of seal segments with each seal segment having a mounting eye positioned to eliminate a fulcrum point at the mounting eye” which is considered indefinite because it is unclear how the mounting eye can be positioned to eliminate a fulcrum point at the mounting eye itself. Note that the “mounting eye” (70) as described in the specification and depicted in Fig. 6 is actually a fulcrum. Thus, it is unclear if this limitation means that no additional fulcrum points are present at the mounting eye itself other the fulcrum already created by the mounting eye or if this limitation means something else altogether. The structural connection between the position of the mounting eye and the elimination of a fulcrum point at the mounting eye is unclear. The metes and bounds of Claim 1 are consequently unclear. 
	Claims 2-11 are rejected due to their dependency on Claim 1.
	Claim 4 recites the limitation “wherein the riding surface includes a series of seal segments” which is considered indefinite because it is unclear if the claimed “a series of seal segments” are referring to the “series of seal segments” already established in Claim 1 or if they are referring to an additional, distinct series of seal segments. The metes and bounds of the claim are consequently unclear. 
	Claim 5 recites the limitation “the series of seal segments” which is considered indefinite because it is unclear which series of seal segments are being referred to since “the series of seal segments” could be referring to the series of seal segments established in either Claim 1 or in Claim 4. The metes and bounds of the claim are consequently unclear.
	Claim 7 recites the limitation “the series of seal segments” in lines 2 and 3 which is considered indefinite because it is unclear which series of seal segments are being referred to since “the series of seal segments” could be referring to the series of seal segments established in either Claim 1 or in Claim 4. The metes and bounds of the claim are consequently unclear.
	Claim 12 recites the limitation “the riding surface includes a series of seal segments with each seal segment having a mounting eye positioned to eliminate a fulcrum point at the mounting eye” which is considered indefinite because it is unclear how the mounting eye can be positioned to eliminate a fulcrum point at the mounting eye itself. Note that the “mounting eye” (70) as described in the specification and depicted in Fig. 6 is actually a fulcrum. Thus, it is unclear if this limitation means that no additional fulcrum points are present at the mounting eye itself other the fulcrum already created by the mounting eye or if this limitation means something else altogether. The structural connection between the position of the mounting eye and the elimination of a fulcrum point at the mounting eye is unclear. The metes and bounds of Claim 12 are consequently unclear. 
	Claim 13 recites the limitation “A rotary seal assembly for a rotary kiln having a hood and a rotary drum with an opening formed between the drum and the hood, and an end comprising:” in the preamble and then proceeds to list elements that the “end” comprises. It is unclear if the claimed “an end” is its own distinct element, if it is a part of the rotary seal assembly or if it is a part of the rotary drum that the rotary seal assembly is to be used with. Therefore, it is unclear what the list of element following “comprising:” belong to. 
	Furthermore, Claim 13 recites the limitation “a riding surface that engages the drum as the drum rotates and connects with the framework arrangement in response to the movement of the drum as the drum rotates” which is considered indefinite because it is unclear if the riding surface only connects with the framework arrangement in response to the movement of the drum as the drum rotates, if the riding surface is always connected with the framework arrangement and the riding surface engages with the drum in response to the movement of the drum as the drum rotates or if this limitation means something else altogether. The metes and bounds of Claim 13 are consequently unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutton et al. (US 6,589,049 B1) (hereinafter “Sutton”). 
	Regarding Claim 1, to the extent that Claim 1 is understood in light of the 112(b) rejections set forth in this Office Action, Sutton teaches of a rotary seal assembly (Fig. 6) for a rotary kiln (kiln comprising elements (12) and (14) as shown in Fig. 6) having a hood (12) and a rotary drum (14) with an opening (16) formed at an end of the rotary drum between the rotary drum (14) and the hood (12) (as is shown in Fig. 6), the assembly comprising: 
	a flexible framework arrangement (arrangement comprising mounting ring (26), studs (38) and pivot arms (28)) that attaches to the hood (see at least Col. 2 line 55 - Col. 3 line 11 and Figs. 1, 2, 6 and 7); 
	a riding surface (22) that engages the drum (14) as the drum rotates and connects with the framework arrangement in response to the movement of the drum as the drum rotates (see at least Col. 2 lines 45-64 and Figs. 1, 6), the riding surface including a series of seal segments (34) with each seal segment having a mounting eye (the upstanding mounting eye of element (34) that second end (32) of the pivot arm attaches to as is shown in Fig. 6) positioned to eliminate a fulcrum point at the mounting eye (The limitation of the mounting eye being “positioned to eliminate a fulcrum point at the mounting eye” is considered indefinite (as is presented above in this Office Action). For the purpose of expediting prosecution, the limitation of the mounting eye being “positioned to eliminate a fulcrum point at the mounting eye” will be interpreted as there only being one point of attachment at the mounting eye such that no additional fulcrum points are present at the mounting eye itself other the fulcrum already created by the mounting eye. In this instant case, Sutton teaches of there only being one point of attachment at the mounting eye (the upstanding mounting eye of element (34) that second end (32) of the pivot arm attaches to as is shown in Fig. 6) such that no additional fulcrum points are present at the mounting eye itself other the fulcrum already created by the mounting eye (as is shown in Fig. 6). The assembly taught by Sutton accordingly meets the limitation of the mounting eye being “positioned to eliminate a fulcrum point at the mounting eye” as claimed.); and 
	a seal (seal comprising element (36) and elements (66)) that is supported by the riding surface and is in essentially 360-degree contact with the drum when it is rotating and seals the opening (16) between the drum (14) when it is rotating and the hood (12) to prevent fluid flow into and out of the end (as is evident from at least Col. 3 lines 27-39, Col. 5 lines 14-24 and Figs. 6, 8).

	Regarding Claim 2, Sutton also teaches that the flexible framework arrangement includes a mounting ring (26) that fixes to the hood (12) (see at least Col. 2 lines 55-64 and Fig. 6).

	Regarding Claim 3, Sutton also teaches that the flexible framework arrangement includes pivot arms (28) having a first end (30) and a second end (32) that are connected at their first end to the mounting ring and at their second end to the riding surface (see at least Col. 2 lines 55-64 and Figs. 6, 7).

	Regarding Claim 4, Sutton also teaches that the riding surface includes a series of seal segments (34) with each seal segment of the series of seal segments connected to the second end of an associated pivot arm (28) of the pivot arms (see at least Col. 2 lines 55-64 and Figs. 6, 7).

	Regarding Claim 5, Sutton also teaches that the seal includes a fabric seal (36) in contact with the mounting ring and the series of seal segments about the drum (see at least Col. 2 line 65 - Col. 3 line 11 and Figs. 6, 8).

	Regarding Claim 6, Sutton also teaches that the mounting ring (26) includes studs (38) disposed about the drum with the first end of a pivot arm (28) sliding onto a respective associated stud of the studs (see at least Col. 2 line 65 - Col. 3 line 11 and Fig. 6).

	Regarding Claim 7, Sutton also teaches that the seal includes tensioning springs (48) which holds the fabric seal under tension against the series of seal segments, and the fabric seal and the series of seal segments under tension against the drum (see at least Col. 2 line 65 - Col. 3 line 11, Col. 4 lines 45-65 and Figs. 8, 9).

	Regarding Claim 8, Sutton also teaches that the fabric seal includes belt loops (42) and redundant tension springs (since a plurality of “springs 48” are present as opposed to a single spring) which are laced through the belt loops (see at least Col. 2 line 65 - Col. 3 line 11, Col. 4 lines 45-65 and Figs. 8, 9).

	Regarding Claim 9, Sutton also teaches that the arrangement includes a locking assembly (52) at each stud to hold the seal fabric and the pivot arm to the mounting ring (see at least Col. 3 lines 12-26 and Figs. 6, 8).

	Regarding Claim 10, Sutton also teaches that the locking assembly (52) includes a ring ferrule disposed on the stud between the mounting ring and the pivot arm, an intermediate clamp ring disposed on the stud between the pivot arm and the fabric seal, an end clamp ring disposed on the stud over the fabric seal, and a nut disposed on the stud over the end clamp ring (see at least Col. 3 lines 12-26 and Figs. 6, 8).

	Regarding Claim 11, Sutton also teaches that the riding surface (22) includes a ferrule mounted joint (62) associated with each seal segment which movably holds the pivot arm to the seal segment (see at least Col. 3 lines 65-67 and Figs. 6, 8).

	Regarding Claim 12, to the extent that Claim 12 is understood in light of the 112(b) rejections set forth in this Office Action, Sutton teaches of a method for sealing an opening (16) formed between a drum (14) and a hood (12) (see Fig. 6) comprising the steps of:  
	attaching a flexible framework arrangement (arrangement comprising mounting ring (26), studs (38) and pivot arms (28)) to the hood (see at least Col. 2 line 55 - Col. 3 line 11 and Figs. 1, 2, 6 and 7);
	connecting a riding surface (22) with the framework arrangement so that the riding surface engages the drum as the drum rotates in response to the movement of the drum as the drum rotates (see at least Col. 2 lines 55-64 and Figs. 1, 6), the riding surface includes a series of seal segments (34) with each seal segment having a mounting eye (the upstanding mounting eye of element (34) that second end (32) of the pivot arm attaches to as is shown in Fig. 6) positioned to eliminate a fulcrum point at the mounting eye (The limitation of the mounting eye being “positioned to eliminate a fulcrum point at the mounting eye” is considered indefinite (as is presented above in this Office Action). For the purpose of expediting prosecution, the limitation of the mounting eye being “positioned to eliminate a fulcrum point at the mounting eye” will be interpreted as there only being one point of attachment at the mounting eye such that no additional fulcrum points are present at the mounting eye itself other the fulcrum already created by the mounting eye. In this instant case, Sutton teaches of there only being one point of attachment at the mounting eye (the upstanding mounting eye of element (34) that second end (32) of the pivot arm attaches to as is shown in Fig. 6) such that no additional fulcrum points are present at the mounting eye itself other the fulcrum already created by the mounting eye (as is shown in Fig. 6). The assembly taught by Sutton accordingly meets the limitation of the mounting eye being “positioned to eliminate a fulcrum point at the mounting eye” as claimed.); and 
	sealing the opening (16) between the drum (14) when it is rotating and the hood (12) to prevent fluid flow into and out of the end with a seal (seal comprising element (36) and elements (66)) that is supported by the riding surface and is in essentially 360-degree contact with the drum when it is rotating (as is evident from at least Col. 3 lines 27-39, Col. 5 lines 14-24 and Figs. 6, 8).

	Regarding Claim 13, to the extent that Claim 13 is understood in light of the 112(b) rejections set forth in this Office Action, Sutton teaches of a rotary seal assembly (Fig. 6) for a rotary kiln (kiln comprising elements (12) and (14) as shown in Fig. 6) having a hood (12) and a rotary drum (14) with an opening (16) formed at an end of the rotary drum between the rotary drum (14) and the hood (12) (as is shown in Fig. 6), the assembly comprising:
	a flexible framework arrangement (arrangement comprising mounting ring (26), studs (38) and pivot arms (28)) that attaches to the hood (see at least Col. 2 line 55 - Col. 3 line 11 and Figs. 1, 2, 6 and 7); 
	a riding surface (22) that engages the drum (14) as the drum rotates and connects with the framework arrangement in response to the movement of the drum as the drum rotates (see at least Col. 2 lines 45-64 and Figs. 1, 6); and	
	a seal (seal comprising element (36) and elements (66)) that is supported by the riding surface and is in essentially 360 degree contact with the drum when it is rotating and seals the opening (16) between the drum (14) when it is rotating and the hood (12) to prevent fluid flow into and out of the end (as is evident from at least Col. 3 lines 27-39, Col. 5 lines 14-24 and Figs. 6, 8), wherein the seal includes redundant tension springs (since a plurality of “springs 48” are present as opposed to a single spring) which form a complete 360-degree circle around the drum (see at least Col. 2 line 65 - Col. 3 line 11, Col. 4 lines 45-65 and Figs. 8, 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buelow (US 5,571,269) and Sakakibara (US 2006/0087086 A1) are considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        2/16/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762